Ford, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and cheeked with the initials NK by Examiner N. Klotz on the invoice covered by the above-named reappraisement appeal consist of velvets in chief value of silk exported to the United States from France.
That at the time of exportation velvets such as or similar to those marked A, as aforesaid, were being freely offered for sale for home consumption to all purchasers in the principal markets of France, in the usual wholesale quantities and in the ordinary course of trade, at 4000 french francs per meter, less 2%, packing included, which price was the same, as or higher than, the “export value” as defined in Section 402(d), Tariff Act of 1930.
The above named reappraisement appeal is submitted for decision upon this stipulation.
Accepting this stipulation as a statement of fact, I find and bold tbe export value, as that value is defined in section 402(d) of tbe Tariff Act of 1930, to be tbe proper basis of value of tbe merchandise marked “A” and checked NK on tbe invoice, and that such statutory value is 4,000 French francs per meter, less 2 per centum, packing included.
Judgment will be rendered accordingly.